Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 14 February 2022. Claims 1, 3, 4, 6, and 7 have been amended. Claim 2 has been cancelled. Claim 8 has been added. Claims 1 and 3-8 are pending.

Response to Remarks/Amendment
3. Applicant's remarks filed 14 February 2022 have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
The applicant argues “…claims 1 and 7 as a whole, recite additional elements that integrate any purported abstract idea into practical application...originating at least one SMS text message from the user electronic device, the at least one SMS text message including a request to move one or more of personnel and equipment corresponding to one or more of the selected filtered records to the project site. Thus, claims 1 and 7 and claims dependent on claim 1 are patent eligible...”
The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate practical application. However, the managing projects, such as construction projects to manage projects with interactive mapping and filtering demonstrate steps such as transmitting data for projects and is insignificant extra-solution activity as this is transmitting data as per the MPEP 2106.05(d). Accordingly, they do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the rejection is maintained.

The applicant argues “this rejection should be withdrawn in view of the present amendment of claim 7 to recite, inter alia, a computer-readable medium embodied on computer readable storage.”
The examiner respectfully disagrees. The applicant argues that the amended claim 7 no longer demonstrate signals per se. However, the amended claim 7 is still non-statutory, as there are multiple definitions of a computer readable medium in the specification. Furthermore, the specification does not bifurcate storage and transmission media.  Finally, the computer readable medium is also not a non-transitory computer readable medium in the claim. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 7 is not in one of the four statutory categories of invention. Claim 7 recites “computer-readable medium” embodying various instructions. The broadest reasonable interpretation of a claim drawn to a signal typically covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of “a signal”. There is no special definition, as there are multiple definitions of a computer readable medium in the specification and the specification does not bifurcate storage (as in amended claim 7) and transmission media. As a result, Claim 7 encompasses within its scope signals per se and are thus not statutory. See In re. Nuijten, 500 F.3rd 1346, 1356-57.

5. Claims 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1 and 3-8 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).
The limitations and steps described in Claim 7 are to embodied on bearing instructions for generating a map of selected filtered records, said instructions being arranged to cause upon execution thereof to perform steps comprising: selecting a map view option from a list of application features displayed (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); launching a map view in response to selecting the map view (Transmitting Information, observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); selecting at least one filter, the at least one filter including one or more of personnel based on location and based on location (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); applying the at least one selected filter to a system to generate a list of selected filtered records (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); generating a map, the map view showing the geographic Page 3 of 6In re U.S. App. No. 16/493,653 AMENDMENT DATED FEBRUARY 14, 2022 Attorney Docket 20938-146690-US locations of the selected filtered records within a radius of the project site, and originating at least one SMS text message, the at least one SMS text message including a request to move one or more of personnel corresponding to one or more of the selected filtered records to the project site (Analyzing and Transmitting Information, judgement and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers evaluation, observation, and judgement for performance of the limitation in the mind for the purposes of Commercial Interactions and Organizing Human Activity but for the recitation of generic computer components. That is, other than computer-readable medium, computer readable storage, processors, user electronic device, equipment, and database nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity. For example, managing projects, such as construction projects to manage projects with interactive mapping and filtering encompasses what a construction manager does to manage a construction site. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind evaluation, observation, and judgement but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim only recites the additional elements of a computer-readable medium, computer readable storage, processors, user electronic device, equipment, and database. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as transmitting data for projects (transmitting information) is insignificant extra-solution activity as this is transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification states:
 [00124] One or more of the embodiments, methods, processes, approaches, and/or techniques described above or below may be implemented in one or more computer programs executable by a processor-based system. By way of example, such a processor-based system may comprise the processor-based system 200, a computer, a server, a smart phone, a smart watch, a tablet, a laptop, etc. Such a computer program may be used for executing various steps and/or features of the above or below described methods, processes and/or techniques. That is, the computer program may be adapted to cause or configure a processor-based system to execute and achieve the functions and/or functionality described above or below.

Which shows that this is a generic system being utilized for this process, such as a computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the transmitting step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processors, nor the transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere transmitting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claim 1 also contain the identified abstract ideas above, with no more additional elements which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 7 above.
Claims 3-6 and 8 also contain the identified abstract ideas, further limiting them such managing projects, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 7 above. 
Therefore, Claims 1 and 3-8 are ineligible.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter
6. Claims 1 and 3-8 would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
7. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…displayed on a user electronic device; launching a map view on the user electronic device in response to selecting the map view; selecting at least one database filter, the at least one database filter including one or more of personnel based on location and equipment based on location…generating a map on the user electronic device, the map showing the geographic locations of the selected filtered records within a radius of a project site, and originating at least one SMS text message from the user electronic device, the at least one SMS text message including a request to move one or more of personnel and equipment corresponding to one or more of the selected filtered records to the project site.”

The most closely applicable prior art of record is referred to in the Office Action mailed 14 February 2022 as Hudgens (United States Patent Application Publication No. 2007/0027732).
Hudgens provides context-sensitive and location-based information delivery at a construction site that senses the identity and current location of each user and gets the status of various tasks associated with the user based on a user's identity.
While Hudgens is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Hudgens utilizes context-sensitive and location-based information delivery at a construction site that senses the identity and current location of each user and gets the status of various tasks associated with the user based on a user's identity Hudgens fails to further assess the application of a user interface map showing the geographic locations of the selected filtered records within a radius of a project site.

Secondary reference to Gist et al. (United States Patent Application Publication No. 2015/0156075) provides supporting the association of information items with a particular location on a context-specific reference map to provide location-based notification and propagation of the associated information. However, the reference map to provide location-based notification and propagation of the associated information is not directed to using the application of a user interface map showing the geographic locations of the selected filtered records within a radius of a project site.

According, the Hudgens in view of Gist et al. fails to teach or render obvious at least “…displayed on a user electronic device; launching a map view on the user electronic device in response to selecting the map view; selecting at least one database filter, the at least one database filter including one or more of personnel based on location and equipment based on location…generating a map on the user electronic device, the map showing the geographic locations of the selected filtered records within a radius of a project site, and originating at least one SMS text message from the user electronic device, the at least one SMS text message including a request to move one or more of personnel and equipment corresponding to one or more of the selected filtered records to the project site.” as required by claims 1 and 3-8.



Conclusion
8. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	5/28/222


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683